PER CURIAM.
The trial court in deciding as it did, held that the absence of the bill of sale to plaintiff in error, in view of the requirements of the statute, rendered its claim to the possession of the' automobile invalid despite the fact that the automobile was physically delivered to it. The case of Ohio Farmers Ins. Co. v. Todino, 111 O. S. 274, syllabus, reads as follows:
(Here follows quotation)
In the opinion the court cites the case of Building Assoc, v Clark, 43 O. S. 427.
Further quoting from the opinion in the case of Bellidy v. Franklin Bank of Columbus, 16 O. 533, it was held:
(Here follows quotation)
In explicit terms the supreme court laid down the rule that no title to an automobile is conveyed in the absence of a bill of sale, and of course we feel bound by that decision. One is inclined to doubt the soundness of the reasoning in the case of Insurance Co. v. Todino, because at first blush it seems to unduly interfere with the right of individuals to freely contract with each other but regardless of our own inclination the decision of Insurance Co. v. Todino supra, sustains the judgment of the Municipal Court arid it is therefore affirmed.
Vickery, PJ, Levine and Sullivan, JJ, concur.